EXHIBIT 10.6

EXECUTION COPY

COMMON STOCK PURCHASE AGREEMENT

 

AMONG:       BROADBAND MULTIMEDIA SYSTEMS, LTD., a company organized under the
laws of the British Virgin Islands (the “Company”) AND:       STANFORD
INTERNATIONAL BANK LTD., a banking corporation organized under the laws of
Antigua and Barbuda (the “Purchaser”). DATED:    December 31, 2007

 

Contents

   Page No.

Common Stock Purchase Agreement

  

Schedule A – Purchased Common Stock and Warrants

   23

Exhibit A– Form of Warrant

   A-1

Schedule 3(c) – Outstanding Rights

   B-1



--------------------------------------------------------------------------------

BROADBAND MULTIMEDIA SYSTEMS, LTD.

a company organized under the laws of the British Virgin Islands

COMMON STOCK PURCHASE AGREEMENT

THIS COMMON STOCK PURCHASE AGREEMENT, dated as of the 31st day of December 2007
(the “Agreement”), is entered into by and between Broadband Multimedia Systems,
Ltd., a company organized under the laws of the British Virgin Islands (the
“Company”), and Stanford International Bank Ltd., a banking corporation
organized under the laws of Antigua and Barbuda (the “Purchaser”).

WITNESSETH:

WHEREAS, the Company and the Purchaser are executing and delivering this
Agreement in reliance upon the exemptions from registration provided by
Regulation D (“Regulation D”) promulgated by the Securities and Exchange
Commission (the “Commission”) under the Securities Act of 1933, as amended (the
“Securities Act”), and/or Section 4(2) of the Securities Act; and

WHEREAS, upon the terms and conditions of this Agreement, the Purchaser has
agreed to purchase, and the Company wishes to issue and sell, for an aggregate
purchase price of $12,000,000 (the “Purchase Price”) (i) 1,400,000 shares of
common stock, $0.001 par value per share of the Company, which includes the
50,000 shares of common stock already issued to Purchaser upon the formation of
the Company (the “Common Stock”) and (ii) warrants (the “Warrants”) to purchase
an aggregate of 2,661,460 shares of Common Stock, subject to adjustment as
provided in the Warrants, which Warrants will be in the form attached hereto as
Exhibit A; and

WHEREAS, dated as of the date hereof, various documents are being entered into
for the purpose of effectuating a series of interrelated transactions by and
among Stanford Venture Capital Holdings, Inc., Purchaser, Forefront Holdings,
Inc. (“Forefront US”), Forefront Group, Inc., Forefront BVI, Ltd. (“Forefront
BVI”), Forefront Multimedia, LLC, Miller Golf Company, the Company, Ligent
International, Inc., Ligent Photonics, Inc. (“Ligent US”), Hisense Co. Ltd.
(“Hisense Group”), Qingdao Hisense Electronic Holding Ltd. (“HEH”), Qingdao
Hisense Electric Ltd.(“Hisense Electric”) and Hisense Optoelectronic
Technologies Co. (“Hisense OE”), and are referred to herein as the “Transaction
Documents”; and

WHEREAS, the Warrants may be exercised for the purchase of Common Stock,
pursuant to the terms set forth therein; and

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

2



--------------------------------------------------------------------------------

  1. AGREEMENT TO PURCHASE; PURCHASE PRICE

(a) Purchase of Common Stock and the Warrants. Subject to the terms and
conditions in this Agreement, the Purchaser hereby agrees to purchase for an
aggregate of $12,000,000 from the Company, and the Company hereby agrees to
issue and sell to the Purchaser and its assignees (i) 1,400,000 shares of Common
Stock, which includes the 50,000 shares of common stock already issued to
Purchaser upon the formation of the Company, (ii) Warrants to purchase 1,628,062
shares of Common Stock at an exercise price of $4.93 per share of Common Stock,
subject to adjustment as provided in the Warrants and (iii) Warrants to purchase
1,033,398 shares of Common Stock at an exercise price of $0.001 per share of
Common Stock, subject to adjustment as provided in the Warrants. The Purchase
Price shall be payable in immediately available funds on the applicable closing
dates as determined pursuant to Section 1(b) below.

(b) Closings. The Common Stock and the Warrants to be purchased by the Purchaser
and its assignees hereunder, in such denominations and such names as are set
forth on Schedule A attached hereto or as the Purchaser may request from the
Company upon at least three business days prior notice of any closing (any name
other than the Purchaser shall be an assignee of Purchaser), shall be delivered
by or on behalf of the Company for the account of the Purchaser, against payment
by the Purchaser of the aggregate Purchase Price in the form specifically agreed
by the parties or by wire transfer to an account of the Company, by 5:00 PM,
Eastern Standard Time, on the applicable date set forth below, the first of such
dates being the date of execution of this Agreement ( the “Execution Date”). The
Company and the Purchaser intend to close the initial purchase of the Common
Stock and the Warrants on the Execution Date (the “First Closing Date”),
provided that all conditions to close set forth in Sections 6 and 7 of this
Agreement have been satisfied or waived. The date on which the Company’s
Registration Statement is declared effective by the U.S. Securities and Exchange
Commission (“SEC”) shall be known as the “Final Closing Date”. As used in this
Agreement, “Registration Statement” means the registration statement on Form F-4
promulgated by the SEC to be filed by Forefront BVI to register the securities
it will issue, among other things, pursuant to the (i) Share Exchange agreement
by and between Forefront US, Forefront BVI, Hisense Group, HEH and Ligent US
(ii) Merger Agreement by and between Forefront US, Forefront BVI and Ligent BVI
and (iii) Framework Agreement by and between Forefront US, Hisense Electric and
Forefront BVI, provided, that Forefront BVI qualifies under the Securities Act
of 1934, as amended (“1934 Act”), to file such statement, and if Forefront BVI
fails to qualify to file the Form F-4 under the 1934 Act, the term “Registration
Statement” shall mean the registration statement on Form S-4 promulgated by the
SEC. The $3,652,500 paid by Purchaser on the Execution Date (the “Initial
Funds”), shall be deposited into the trust account of Carlton Fields, P.A.
(“Carlton Fields”) for the benefit of the Company. The Initial Funds, together
with all other proceeds due to the Company hereunder, the “Funds”. For purposes
of this Agreement, any such closing date, including the First Closing Date and
Final Closing Date, may be referred to herein as a “Closing Date”. The Closing
Dates for the sale of the Common Stock and the Warrants shall be as follows:

 

CLOSING DATE

   PURCHASE
PRICE    NUMBER OF SHARES
OF COMMON STOCK   

NUMBER OF

WARRANTS

First Closing Date

   $ 3,652,500    426,020    2,661,460

Second Closing Date (Execution Date + 14 days)

   $ 2,782,500    324,660   

Third Closing Date (Closing Date + 1 month)

   $ 2,782,500    324,660   

Final Closing Date (Effectiveness of the Registration Statement)

   $ 2,782,500    324,660   

TOTAL:

   $ 12,000,000    1,400,000    2,661,460                 

 

3



--------------------------------------------------------------------------------

  2. REPRESENTATIONS AND WARRANTIES OF THE PURCHASER; ACCESS TO INFORMATION;
INDEPENDENT INVESTIGATION

The Purchaser represents and warrants to, and covenants and agrees with, the
Company as follows:

(a) Qualified Investor. The Purchaser is (i) experienced in making investments
of the kind described in this Agreement and the related documents, (ii) able to
afford the entire loss of its investment in the Common Stock and the Warrants,
and (iii) an “Accredited Investor” as defined in Rule 501(a) of Regulation D and
knows of no reason to anticipate any material change in its financial condition
for the foreseeable future.

(b) Speculative Nature of Investment. The Purchaser understands and acknowledges
that the Company has a limited financial and operating history and that an
investment in the Company is highly speculative and involves substantial risks.
The Purchaser can bear the economic risk of the Purchaser’s investment and is
able, without impairing the Purchaser’s financial condition, to hold the Common
Stock, the Warrants and the Conversion Shares (as defined below) for an
indefinite period of time and to suffer a complete loss of such Purchaser’s
investment.

(c) Restricted Securities. The securities are “restricted securities” as defined
in Rule 144 promulgated under the Securities Act. All subsequent offers and
sales by the Purchaser of the Common Stock and the Warrants and the Common Stock
issuable upon conversion of the Common Stock or exercise of the Warrants shall
be made pursuant to an effective registration statement under the Securities Act
or pursuant to an applicable exemption from such registration.

(d) Reliance on Representations. The Purchaser understands that the Common Stock
and the Warrants are being offered and sold to it and its assignees in reliance
upon exemptions from the registration requirements of the United States federal
securities laws, and that the Company is relying upon the truthfulness and
accuracy of the Purchaser’s representations and warranties, and the Purchaser’s
compliance with its covenants and agreements, each as set forth herein, in order
to determine the availability of such exemptions and the eligibility of the
Purchaser to acquire the Common Stock and the Warrants.

 

4



--------------------------------------------------------------------------------

(e) Access to Information. The Purchaser (i) has been provided with sufficient
information with respect to the business of the Company for the Purchaser to
determine the suitability of making an investment in the Company and such
documents relating to the Company as the Purchaser has requested and the
Purchaser has carefully reviewed the same, (ii) has been provided with such
additional information with respect to the Company and its business and
financial condition as the Purchaser, or the Purchaser’s agent or attorney, has
requested, and (iii) has had access to management of the Company and the
opportunity to discuss the information provided by management of the Company and
any questions that the Purchaser had with respect thereto have been answered to
the full satisfaction of the Purchaser.

(f) Legality. The Purchaser has the requisite corporate power and authority to
enter into this Agreement.

(g) Residency. The residency of the Purchaser (or, in the case of a partnership
or corporation, such entity’s principal place of business) is No. 11 Pavilion
Drive, St. John’s, Antigua, West Indies.

(h) Authorization.

(i) The Purchaser has all requisite power and authority to execute and deliver
the Agreement and any related agreements, to purchase the Common Stock and the
Warrants hereunder and to carry out and perform its obligations under the terms
of the Agreement and any related agreements. All action on the part of the
Purchaser necessary for the authorization, execution, delivery and performance
of the Agreement and any related agreements, and the performance of all of the
Purchaser’s obligations under the Agreement and any related agreements, has been
taken or will be taken prior to the First Closing Date.

(ii) This Agreement and any related agreements, and the transactions
contemplated hereby and thereby, have been duly and validly authorized by the
Purchaser, and such agreements, when executed and delivered by each of the
Purchaser and the Company will each be a valid and binding agreement of the
Purchaser, enforceable in accordance with their respective terms, except (A) as
limited by laws of general application relating to bankruptcy, insolvency and
the relief of debtors and (B) as limited by rules of law governing specific
performance, injunctive relief or other equitable remedies and by general
principles of equity.

(iii) No consent, approval, authorization, order, filing, registration or
qualification of or with any court, governmental authority or third person is
required to be obtained by the Purchaser in connection with the execution and
delivery of the Agreement or any related agreements by the Purchaser or the
performance of the Purchaser’s obligations hereunder or thereunder.

(i) Adequate Resources. The Purchaser, or an affiliate of the Purchaser, has
sufficient liquid assets to deliver the aggregate Purchase Price during the term
of the Agreement.

(j) Investment. The Purchaser is acquiring the Common Stock and the Warrants for
investment for the Purchaser’s own account, not as a nominee or agent, and not
with the view to, or for resale in connection with, any distribution thereof,
nor with any present intention of distributing or selling such Common Stock or
Warrants. By executing this Agreement, the Purchaser further

 

5



--------------------------------------------------------------------------------

represents that the Purchaser does not have any contract, undertaking, agreement
or arrangement with any person to sell, transfer or grant participations to such
person or to any third person, with respect to any of the Common Stock or
Warrants. The Purchaser is aware of the limits on resale imposed by virtue of
the transaction contemplated by this Agreement and is aware that the Common
Stock and the Warrants will bear restrictive legends.

(k) Litigation. There is no action, suit, proceeding or investigation pending
or, to the Knowledge of the Purchaser (as defined herein), currently threatened
against the Purchaser that questions the validity of the Primary Documents (as
defined below) or the right of Purchaser to enter into any such agreements or to
consummate the transactions contemplated hereby and thereby, nor, to the
Knowledge of Purchaser, is there any basis for the foregoing. All references to
the “Knowledge” means the actual knowledge of the person in question or the
knowledge such person could reasonably be expected to have each after reasonable
investigation and due diligence.

(l) Broker’s Fees and Commissions. Except for a fee payable to Stanford Group
Company (“SGC”) by the Company pursuant to Section 5, below, neither the
Purchaser nor any of its officers, partners, employees or agents has employed
any investment banker, broker, or finder in connection with the transactions
contemplated by this Agreement and the Warrants (collectively, the “Primary
Documents”), and neither the Company nor the Purchaser has, nor will, incur,
directly or indirectly, as a result of any action taken by the Purchaser, any
liability for brokerage or finders’ fees or agents’ commissions or any similar
charges in connection with the transactions contemplated by the Primary
Documents.

(m) Tax Advisors. The Purchaser has reviewed with its own tax advisors the U.S.
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by the Primary Documents. With respect to such
matters, the Purchaser relies solely on such advisors and not on any statements
or representations of the Company or any of its agents, written or oral. The
Purchaser understands that it (and not the Company) shall be responsible for its
own tax liability that may arise as a result of this investment or the
transactions contemplated by the Primary Documents.

 

  3. REPRESENTATIONS OF THE COMPANY

The Company represents and warrants to, and covenants and agrees with, the
Purchaser that:

(a) Organization. The Company is a corporation duly organized, validly existing
and in good standing under the laws of the British Virgin Islands and has all
requisite corporate power and authority to carry on its business as now
conducted. The Company has no ownership interest in any other entity. The
Company was incorporated on December 18, 2007, and did not conduct any
activities or operations of any kind or nature whatsoever prior to such date.
The Company is duly qualified as a foreign corporation and in good standing in
all jurisdictions in which either the ownership or use of the properties owned
or used by it, or the nature of the activities conducted by it, requires such
qualification, except as would not have a material adverse effect on the
business or financial condition of the Company (a “Material Adverse Effect”).
The minute book and stock record of the Company have been provided to

 

6



--------------------------------------------------------------------------------

the Purchaser and its counsel prior to the execution of this Agreement, are
complete and correct in all material respects and have been maintained in
accordance with sound business practices. Such minute book contains true and
complete records of all actions taken at all meetings and by all written
consents in lieu of meetings of the directors, stockholders, members, managers
and committees of the board of directors of the subject entities from the date
of organization through the date hereof. The Company has, prior to the execution
of this Agreement, delivered to the Purchaser true and complete copies of the
Memorandum and Articles of Incorporation, each as amended through the date
hereof. The Company is not in violation of any provisions of its Memorandum and
Articles of Incorporation.

(b) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Primary Documents and otherwise to carry out its obligations
hereunder or thereunder. The execution and delivery of each of the Primary
Documents by the Company and the consummation by it of the transactions
contemplated hereby or thereby have been duly authorized by all necessary action
on the part of the Company and no further consent or action is required by the
Company. Each of the Primary Documents has been (or upon delivery will be) duly
executed by the Company and, when delivered in accordance with the terms hereof,
will constitute the valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except (i) as limited by laws
of general application relating to bankruptcy, insolvency and the relief of
debtors and (ii) as limited by rules of law governing specific performance,
injunctive relief or other equitable remedies and by general principles of
equity.

(c) Capitalization. On the date hereof (exclusive of any Common Stock or
Warrants to be issued hereunder), the authorized capital of the Company consists
of: 200,000,000 shares of Common Stock (50,000 of which have already been issued
to Purchaser upon formation of the Company), par value $0.001 per share, of
which no other shares are issued and outstanding. Except as set forth in this
Section 3(c) or as disclosed on Schedule 3(c) attached hereto, there are no
(A) options, warrants or other rights, agreements, arrangements or commitments
of any character relating to the issued or unissued capital stock of the Company
or obligating the Company to issue or sell any shares of capital stock of, or
other equity interests in, the Company, (B) voting securities of the Company or
securities convertible, exchangeable or exercisable for shares of capital stock
or voting securities of the Company, or (C) equity equivalents, interests in the
ownership or earnings of the Company or similar rights. All shares of Common
Stock upon issuance on the terms and conditions specified in the instruments
pursuant to which they are issuable, will be duly authorized, validly issued,
fully paid and nonassessable and free of preemptive (or similar) rights. There
are no outstanding contractual obligations of the Company to repurchase, redeem
or otherwise acquire any shares of Common Stock. Except as disclosed on Schedule
3(c) attached hereto, the Company is not a party to any stockholders’ agreement,
share transfer restriction, voting trust agreement, registration rights
agreement or similar agreement relating to any equity securities of the Company
or any other Contract relating to disposition, voting or dividends with respect
to any equity securities of the Company. All dividends on the Common Stock that
have been declared or have accrued prior to the date of this Agreement have been
paid in full. There are no anti-dilution or price adjustment provisions
regarding any security issued by the Company (or in any agreement providing
rights to security holders) that will be triggered by the issuance of the
Securities (as defined in Section 4(a) below).

 

7



--------------------------------------------------------------------------------

(d) Concerning the Common Stock, the Common Stock and the Warrants. The Common
Stock and the Warrants when issued and delivered and paid for in compliance with
the provisions of this Agreement, shall be duly and validly issued, fully paid
and non-assessable and will not subject the holder thereof to personal liability
by reason of being such a holder.

(e) Authorized Shares. The Company shall have available a sufficient number of
authorized and unissued shares of Common Stock as may be necessary to effect the
exercise of the Warrants. The Company understands and acknowledges the
potentially dilutive effect to the Common Stock of the issuance of shares of
Common Stock upon the exercise of the Warrants. The Company further acknowledges
that its obligation to issue shares of Common Stock upon exercise of the
Warrants is absolute and unconditional regardless of the dilutive effect that
such issuance may have on the ownership interests of other stockholders of the
Company.

(f) Legality. The Company has the requisite corporate power and authority to
enter into this Agreement, and to issue and deliver the Common Stock, the
Warrants and the Common Stock issuable upon the exercise of the Warrants.

(g) Non-Contravention. The execution and delivery of this Agreement and each of
the other Primary Documents, and the consummation by the Company of the
transactions contemplated by this Agreement and each of the other Primary
Documents, do not and will not conflict with, or result in a breach by the
Company or give any third party any right of termination, cancellation,
acceleration or modification in or with respect to, any of the terms or
provisions of, or constitute a default under, (A) its Memorandum and Articles of
Incorporation or other equivalent documents, as amended through the date hereof,
(B) any material indenture, mortgage, deed of trust, lease or other material
agreement or instrument to which the Company is a party or by which it or any of
its properties or assets are bound, or (C) any existing applicable law, rule, or
regulation or any applicable decree, judgment or order of any court or federal,
state, securities industry or foreign regulatory body, administrative agency, or
any other governmental body having jurisdiction over the Company or any of their
properties or assets (collectively, “Legal Requirements”), other than those
which have been waived or satisfied on or prior to the First Closing Date.

(h) Approvals and Filings. No authorization, approval or consent of any court,
governmental body, regulatory agency, self-regulatory organization, stock
exchange or market or the stockholders of the Company is required to be obtained
by the Company for the entry into or the performance of this Agreement and the
other Primary Documents.

(i) Compliance With Legal Requirements. The Company has not violated in any
material respect, and is not currently in material default under, any Legal
Requirement applicable to it, or any of its assets or properties, where such
violation could reasonably be expected to have a Material Adverse Effect.

 

8



--------------------------------------------------------------------------------

(j) Absence of Certain Changes. Since December 18, 2007, there has been no event
or condition that has had, or is reasonably likely to have, a Material Adverse
Effect.

(k) Indebtedness to Officers, Directors and Stockholders. The Company is not
indebted to any of its stockholders, officers or directors or their affiliates
in any amount whatsoever (including, without limitation, any deferred
compensation, salaries or rent payable).

(l) Relationships with Related Persons. No officer, director, or principal
stockholder of the Company nor any Related Person (as defined below) of any of
the foregoing has, or since December 18, 2007, has had, any interest in any
property (whether real, personal, or mixed and whether tangible or intangible)
used in or pertaining to the business of the Company. No officer, director, or
principal stockholder of the Company nor any Related Person of any of the
foregoing is, or since December 18, 2007, has owned an equity interest or any
other financial or profit interest in, a Person (as defined below) that has
(i) had business dealings or a material financial interest in any transaction
with the Company, or (ii) engaged in competition with the Company with respect
to any line of the merchandise or services of such company (a “Competing
Business”) in any market presently served by such company except for ownership
of less than one percent of the outstanding capital stock of any Competing
Business that is publicly traded on any recognized exchange or in the
over-the-counter market. Except for Contracts between the Company and Purchaser
no director, officer, or principal stockholder of the Company nor any Related
Person of any of the foregoing is a party to any Contract with, or has claim or
right against, the Company. As used in this Agreement, “Person” means any
individual, corporation (including any non-profit corporation), general or
limited partnership, limited liability company, joint venture, estate, trust,
association, organization, labor union, or other entity or any governmental
body; “Related Person” means, (X) with respect to a particular individual,
(a) each other member of such individual’s Family (as defined below); (b) any
Person that is directly or indirectly controlled by such individual or one or
more members of such individual’s Family; (c) any Person in which such
individual or members of such individual’s Family hold (individually or in the
aggregate) a Material Interest (as defined below); and (d) any Person with
respect to which such individual or one or more members of such individual’s
Family serves as a director, officer, partner, executor, or trustee (or in a
similar capacity); (Y) with respect to a specified Person other than an
individual, (a) any Person that directly or indirectly controls, is directly or
indirectly controlled by, or is directly or indirectly under common control with
such specified Person; (b) any Person that holds a Material Interest in such
specified Person; (c) each Person that serves as a director, officer, partner,
executor, or trustee of such specified Person (or in a similar capacity);
(d) any Person in which such specified Person holds a Material Interest; (e) any
Person with respect to which such specified Person serves as a general partner
or a trustee (or in a similar capacity); and (f) any Related Person of any
individual described in clause (b) or (c). For purposes of the foregoing
definition, (a) the “Family” of an individual includes (i) the individual,
(ii) the individual’s spouse and former spouses, (iii) any other natural person
who is related to the individual or the individual’s spouse within the second
degree, and (iv) any other natural person who resides with such individual, and
(b) “Material Interest” means direct or indirect beneficial ownership (as
defined in Rule 13d-3 under the Exchange Act) of voting securities or other
voting interests representing at least 1% of the outstanding voting power of a
Person or equity securities or other equity interests representing at least 1%
of the outstanding equity securities or equity securities in a Person.

 

9



--------------------------------------------------------------------------------

(m) Title to Properties; Liens and Encumbrances. The Company has good and
marketable title to all of its material properties and assets, both real and
personal, and has good title to all its leasehold interests. All material
properties and assets owned by the Company are free and clear of all
Encumbrances (as defined below) except for (i) liens for current taxes not yet
due and payable, (ii) liens imposed by law and incurred in the ordinary course
of business for obligations not past due, (iii) liens in respect of pledges or
deposits under workers’ compensation laws or similar legislation and (iv) liens,
Encumbrances and defects in title which do not in any case materially detract
from the value of the property subject thereto or have a Material Adverse
Effect, and which have arisen in the ordinary course of business. As used in
this Agreement, “Encumbrance” or “Encumbrances” means any charge, claim,
community property interest, condition, equitable interest, lien, pledge,
security interest, right of first refusal, or restriction of any kind, including
any restriction on use, voting, transfer, receipt of income, or exercise of any
other attribute of ownership.

(n) Permits. The Company has all permits, licenses and any similar authority
necessary for the conduct of its business as now conducted, except where the
failure to have such permits and licenses would not materially and adversely
affect the business or financial condition of such company. The Company is not
in default in any respect under any of such permits, licenses or similar
authority.

(o) Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board or body, or arbitration
tribunal pending or, to the Knowledge of the Company, threatened, against or
affecting the Company, in which an unfavorable decision, ruling or finding would
have a Material Adverse Effect on the Company or the transactions contemplated
by the Primary Documents, or which would adversely affect the validity or
enforceability of, or the authority or ability of the Company to perform its
obligations under, the Primary Documents. All references to the “Knowledge of
the Company” in this Agreement shall mean the actual knowledge of the Company or
the knowledge that the Company could reasonably be expected to have, after
reasonable investigation and due diligence.

(p) No Default. The Company is not in default in the performance or observance
of any obligation, covenant or condition contained in any indenture, mortgage,
deed of trust or other instrument or agreement (each a “Contract”) to which it
is a party or by which it or its property may be bound.

(q) Taxes.

(i) All Tax Returns (as defined below) required to have been filed by or with
respect to the Company (including any extensions) have been filed. All such Tax
Returns are true, complete and correct in all material respects. All Taxes (as
defined below) due and payable by the Company, whether or not shown on any Tax
Return, or claimed to be due by any Taxing Authority (as defined below), have
been paid.

(ii) The Company has no material liability for Taxes outstanding other than as
reflected in the balance sheet included in the Company’s latest filing with the
Commission or incurred subsequent to the date of such filing in the ordinary
course of business. The unpaid Taxes of the Company (i) did not, as of the most
recent fiscal month end, exceed by any material amount the

 

10



--------------------------------------------------------------------------------

reserve for liability for income tax (other than the reserve for deferred taxes
established to reflect timing differences between book and tax income) set forth
on the face of the balance sheet included in the Company’s latest filing with
the Commission, and (ii) will not exceed by any material amount that reserve as
adjusted for operations and transactions through the First Closing Date.

(iii) The Company is not a party to any agreement extending the time within
which to file any Tax Return. No claim has ever been made by a Taxing Authority
of any jurisdiction in which the Company does not file Tax Returns that the
Company is or may be subject to taxation by that jurisdiction.

(iv) The Company has withheld and paid all Taxes required to have been withheld
and paid in connection with amounts paid or owing to any employee, creditor or
independent contractor.

(v) There has been no action by any Taxing Authority in connection with
assessing additional Taxes against, or in respect of, the Company for any past
period. There is no dispute or claim concerning any Tax liability of the Company
either (i) claimed, raised or, to the Knowledge of the Company, threatened by
any Taxing Authority or (ii) of which the Company is otherwise aware. There are
no liens for Taxes upon the assets and properties of the Company other than
liens for Taxes not yet due. None of the Tax Returns of the Company have been
audited or examined by Taxing Authorities, and none of the Tax Returns of the
Company currently are the subject of audit or examination.

(vi) There are no outstanding agreements or waivers extending the statutory
period of limitation applicable to any Tax Returns required to be filed by, or
which include or are treated as including, the Company or with respect to any
Tax assessment or deficiency affecting the Company.

(vii) The Company has not received any written ruling related to Taxes or
entered into any agreement with a Taxing Authority relating to Taxes.

(viii) The Company has no liability for the Taxes of any person or entity other
than the Company (i) under Section 1.1502-6 of the Treasury regulations (or any
similar provision of state, local or foreign Legal Requirements), (ii) as a
transferee or successor, (iii) by contract or (iv) otherwise.

(ix) The Company (i) has not agreed to make or is not required to make any
adjustment under Section 481 of the Internal Revenue Code by reason of a change
in accounting method and (ii) is not a “consenting corporation” within the
meaning of Section 341(f)(1) of the Internal Revenue Code.

(x) The Company is not a party to nor is it bound by any obligations under any
tax sharing, tax allocation, tax indemnity or similar agreement or arrangement.

(xi) The Company is not involved in, subject to, or a party to any joint
venture, partnership, contract or other arrangement that is treated as a
partnership for federal, state, local or foreign Tax purposes.

 

11



--------------------------------------------------------------------------------

(xii) The Company was not included nor is includible, in the Tax Return of any
other entity.

As used in this Agreement, a “Tax Return” means any return, report, information
return, schedule, certificate, statement or other document (including any
related or supporting information) filed or required to be filed with, or, where
none is required to be filed with a Taxing Authority, the statement or other
document issued by, a Taxing Authority in connection with any Tax; “Tax” or
“Taxes” means any and all taxes, charges, fees, levies or other assessments,
including, without limitation, income, gross, receipts, excise, real or personal
property, sales, withholding, social security, retirement, unemployment,
occupation, use, service, service use, license, net worth, payroll, franchise,
transfer and recording taxes, fees and charges, imposed by Taxing Authority,
whether computed on a separate, consolidated, unitary, combined or any other
basis; and such term includes any interest whether paid or received, fines,
penalties or additional amounts attributable to, or imposed upon, or with
respect to, any such taxes, charges, fees, levies or other assessments; and
“Taxing Authority” means any governmental agency, board, bureau, body,
department or authority of any United States federal, state or local
jurisdiction or any foreign jurisdiction, having or purporting to exercise
jurisdiction with respect to any Tax.

(r) Certain Prohibited Activities. Neither the Company nor, to the Knowledge of
the Company, any of its directors, officers or other employees has (i) used any
Company funds for any unlawful contribution, endorsement, gift, entertainment or
other unlawful expense relating to any political activity, (ii) made any direct
or indirect unlawful payment of Company funds to any foreign or domestic
government official or employee, (iii) violated or is in violation of any
provision of the Foreign Corrupt Practices Act of 1977, as amended (“FCPA”), or
(iv) made any bribe, rebate, payoff, influence payment, kickback or other
similar payment to any person.

(s) Certain Fees. Except for a fee payable to SGC by the Company, no brokerage
or finder’s fees or commissions are or will be payable by the Company to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the transactions contemplated by
this Agreement, and the Company has not taken any action that would cause
Purchaser to be liable for any such fees or commissions. The Company agrees that
Purchaser shall have no obligation with respect to any fees or with respect to
any claims made by or on behalf of any Person for fees of the type contemplated
by this Section with the transactions contemplated by this Agreement.

(t) Employee Benefits.

(i) The Company does not have, and has not at any time since inception had,
Plans (as defined below).

As used in this Agreement, “Plan” means (i) each of the “employee benefit plans”
(as such term is defined in Section 3(3) of the Employee Retirement Income
Security Act of 1974 (“ERISA”)), of which any of the Company or any member of
the same controlled group of businesses as the Company within the meaning of
Section 4001(a)(14) of ERISA (an “ERISA Affiliate”) is or ever was a sponsor or
participating employer or as to which the Company or any of its ERISA Affiliates
makes contributions or is required to

 

12



--------------------------------------------------------------------------------

make contributions, and (ii) any similar employment, severance or other
arrangement or policy of any of the Company or any of its ERISA Affiliates
(whether written or oral) providing for health, life, vision or dental insurance
coverage (including self-insured arrangements), workers’ compensation,
disability benefits, supplemental unemployment benefits, vacation benefits or
retirement benefits, fringe benefits, or for profit sharing, deferred
compensation, bonuses, stock options, stock appreciation or other forms of
incentive compensation or post-retirement insurance, compensation or benefits.

(u) Private Offering. Subject to the accuracy of the Purchaser’s representations
and warranties set forth in Section 2 hereof, (i) the offer, sale and issuance
of the Common Stock and the Warrants and (ii) the issuance of Common Stock
pursuant to the exercise of Warrants into shares of Common Stock, each as
contemplated by the Primary Documents, are exempt from the registration
requirements of the Securities Act. The Company agrees that neither the Company
nor anyone acting on its behalf will offer any of the Common Stock, the Warrants
or any similar securities for issuance or sale, or solicit any offer to acquire
any of the same from anyone so as to render the issuance and sale of such
securities subject to the registration requirements of the Securities Act. The
Company has not offered or sold the Common Stock or the Warrants by any form of
general solicitation or general advertising, as such terms are used in Rule
502(c) under the Securities Act.

(v) Disclosure. The Company confirms that neither it nor any other Person acting
on its behalf has provided Purchaser or its agents or counsel with any
information that constitutes or might constitute material, nonpublic
information. The Company understands and confirms that Purchaser will rely on
the foregoing representations in effecting transactions in securities of the
Company. All disclosure provided to Purchaser regarding the Company, its
business and the transactions contemplated hereby, including the schedules to
this Agreement, furnished by or on behalf of the Company with respect to the
representations and warranties made herein are true and correct with respect to
such representations and warranties and do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading. The Company acknowledges and agrees that Purchaser has not
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in Section 2 hereof.

 

  4. CERTAIN COVENANTS, ACKNOWLEDGMENTS AND RESTRICTIONS

(a) Transfer Restrictions. The Purchaser acknowledges that (i) neither the
Common Stock, Warrants nor the Common Stock issuable in exercise of the Warrants
have been registered under the Securities Act, and such securities may not be
transferred unless (A) subsequently registered thereunder or (B) they are
transferred pursuant to an exemption from such registration, and (ii) any sale
of the Common Stock, the Warrants or the Common Stock issuable, exercise or
exchange thereof (collectively, the “Securities”) made in reliance upon Rule 144
under the Securities Act (“Rule 144”) may be made only in accordance with the
terms of said Rule 144. The Purchaser understands that, although Rule 144 is not
exclusive, the Commission has expressed its opinion that persons proposing to
sell restricted securities received in a private offering other than in a
registered offering or pursuant to Rule 144 will have a substantial burden of
proof in establishing that an exemption from registration is available for such
offers or sales and that such

 

13



--------------------------------------------------------------------------------

persons and the brokers who participate in the transactions do so at their own
risk. The provisions of Section 4(a) and 4(b) hereof, together with the rights
of the Purchaser under this Agreement and the other Primary Documents, shall be
binding upon any assignee of the Purchaser as well as any subsequent transferee
of the Common Stock and the Warrants.

(b) Restrictive Legend. The Purchaser acknowledges and agrees that, until such
time as the Securities shall have been registered under the Securities Act or
the Purchaser demonstrates to the reasonable satisfaction of the Company and its
counsel that such registration shall no longer be required, such Securities may
be subject to a stop-transfer order placed against the transfer of such
Securities, and such Securities shall bear a restrictive legend in substantially
the following form:

THESE SECURITIES (INCLUDING ANY UNDERLYING SECURITIES) HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID ACT OR AN
OPINION OF COUNSEL OR OTHER EVIDENCE REASONABLY SATISFACTORY TO THE COMPANY THAT
SUCH REGISTRATION SHALL NO LONGER BE REQUIRED.

(c) Filings. The Company undertakes and agrees that it will make all required
filings in connection with the sale of the Securities to the Purchaser as
required by federal and state laws and regulations, or by any domestic
securities exchange or trading market, and if applicable, the filing of a notice
on Form D (at such time and in such manner as required by the rules and
regulations of the Commission), and to provide copies thereof to the Purchaser
promptly after such filing or filings. With a view to making available to the
holders of the Securities the benefits of Rule 144 and any other rule or
regulation of the Commission that may at any time permit such holder to sell
securities of the Company to the public without registration or pursuant to a
Registration Statement, the Company shall (a) at all times make and keep public
information available, as those terms are understood and defined in Rule 144,
(b) file on a timely basis with the Commission all information that the
Commission may require under either of Section 13 or Section 15(d) of the
Exchange Act and, so long as it is required to file such information, take all
actions that may be required as a condition to the availability of Rule 144 (or
any successor exemptive rule hereafter in effect) with respect to the Common
Stock; and (c) furnish to any holder of the Securities forthwith upon request
(i) a written statement by the Company as to its compliance with the reporting
requirements of Rule 144, (ii) a copy of the most recent annual or quarterly
report of the Company as filed with the Commission, and (iii) any other reports
and documents that a holder of the Securities may reasonably request in order to
avail itself of any rule or regulation of the Commission allowing such holder to
sell any such Securities without registration.

(d) Reservation of Common Stock. The Company will at all times have authorized
and reserved for the purpose of issuance a sufficient number of shares of Common
Stock to provide for the issuance of Common Stock the exercise of the Warrants
(the “Conversion Shares”).

 

14



--------------------------------------------------------------------------------

(e) Return of Warrants on Exercise. Upon any partial exercise by the Purchaser
or its assignees of the Warrants, the Company shall issue and deliver to the
Purchaser or applicable assignee, within seven business days of the date on
which the Warrants is exercised, new Warrants representing the number of
adjusted shares of Common Stock covered thereby, in accordance with the terms
thereof.

(f) Replacement Certificates and Warrants.

(i) The certificate(s) representing the shares of the Common Stock held by the
Purchaser shall be exchangeable, at the option of the Purchaser at any time and
from time to time at the office of Company, for certificates with different
denominations representing, as applicable, an equal aggregate number of shares
of the Common Stock as requested by the Purchaser upon surrendering the same. No
service charge will be made for such registration or transfer or exchange.

(ii) The Warrants will be exchangeable, at the option of the Purchaser or its
assignees, at any time and from time to time at the office of the Company, for
other Warrants of different denominations entitling the holder thereof to
purchase in the aggregate the same number of shares of Common Stock as are
purchasable under such Warrants. No service charge will be made for such
transfer or exchange.

(g) Publicity. The Company and Purchaser shall consult with each other in
issuing any press releases with respect to the transactions contemplated hereby.
Notwithstanding the foregoing, the Company shall not publicly disclose the name
of Purchaser, or include the name of Purchaser in any filing with the Commission
or any regulatory agency or principal trading market, without the prior written
consent of Purchaser, except to the extent such disclosure is required by law or
market regulations, in which case the Company shall provide Purchaser with prior
notice of such disclosure.

(h) Loans. It is contemplated that Ligent US and Hisense OE may borrow funds on
commercially reasonable terms from Hisense Group or other third parties for the
sole purpose of funding the operations of Ligent US, the STB Division and
Hisense OE, in an aggregate amount not to exceed US $9,000,000 (the “Hisense
Loans”). The Company and Purchaser agree that the Hisense Loans shall be repaid
from the Funds.

 

  5. ADDITIONAL AGREEMENTS

(a) Placement Fee. On the Execution Date, the Company shall (i) pay $870,000 to
SGC (the “Placement Fee”) and (ii) issue an aggregate of 138,385 five-year
Warrants, in the form attached hereto as Exhibit A, exercisable at $4.93 per
share to SGC, provided that such Warrants may be subsequently assigned by SGC
pursuant to a schedule to be provided by SGC on or before the Final Closing
Date.

(b) Use of Funds. The Company shall instruct Carlton Fields to make the
following disbursements of the Funds from its trust account for the following
purposes: (1) payment of the Placement Fee, (2) legal, audit and other expenses
associated with the consummation of the transactions contemplated by the
Transaction Documents as incurred directly by the Company (not its shareholders)
and (3) after the Final Closing Date, repayment of the Hisense Loans.

 

15



--------------------------------------------------------------------------------

  6. CONDITIONS TO THE COMPANY’S OBLIGATION TO ISSUE THE SHARES AND THE WARRANTS

The Purchaser understands that the Company’s obligation to issue the Common
Stock and the Warrants on the First Closing Date or each Closing Date, as
applicable, to the Purchaser or its assignees pursuant to this Agreement is
conditioned upon satisfaction the following, unless waived in writing by the
Company:

(a) The accuracy on each Closing Date of the representations and warranties of
the Purchaser contained in this Agreement in all material respects as if made on
such Closing Date, and the performance by the Purchaser on or before such
Closing Date of all covenants and agreements of the Purchaser required to be
performed in all material respects on or before such Closing Date.

(b) The Company and the Purchaser shall have obtained any and all consents,
permits and waivers necessary or appropriate for consummation of the
transactions contemplated by the Agreement on or prior to each Closing Date.

(c) All corporate and other proceedings required to carry out the transactions
contemplated by this Agreement on or prior to each Closing Date, and all
instruments and other documents relating to such transactions, shall be
reasonably satisfactory in form and substance to the Company, and the Company
shall have been furnished with such instruments and documents as it shall have
reasonably requested.

(d) All regulatory approvals or filings, if any, on each Closing Date necessary
to consummate the transactions contemplated by this Agreement shall have been
made as of such Closing Date.

(e) The receipt of good funds as of each Closing Date.

 

  7. CONDITIONS TO THE PURCHASER’S OBLIGATION TO PURCHASE THE SHARES AND THE
WARRANTS

The Company understands that the Purchaser’s obligation to purchase the Common
Stock and the Warrants on the First Closing Date and on each subsequent Closing
Date pursuant to Section 1 of this Agreement is conditioned upon satisfaction of
the following, unless waived in writing by the Purchaser:

(a) The Purchaser shall have completed to its satisfaction its due diligence
review of the Company, the Company’s business, assets and liabilities, the
Company shall have furnished to the Purchaser and its representatives, such
information as may be reasonably requested by them, and the Purchaser shall have
approved the use of proceeds of the sale in its sole discretion.

 

16



--------------------------------------------------------------------------------

(b) The accuracy on each Closing Date of the representations and warranties of
the Company contained in this Agreement in all material respects as if made on
such Closing Date, and the performance by the Company on or before such Closing
Date of all covenants and agreements of the Company required to be performed in
all material respects on or before such Closing Date.

(c) The Company shall have executed and delivered to the Purchaser or its
assignees (i) the shares of Common Stock of the Warrants due to be issued on the
First Closing Date.

(d) On each Closing Date, the Purchaser shall have received from the Company
such other certificates and documents as it or its representatives, if
applicable, shall reasonably request, and all proceedings taken by the Company
or the Board of Directors of the Company, as applicable, in connection with the
Primary Documents contemplated by this Agreement and the other Primary Documents
and all documents and papers relating to such Primary Documents shall be
satisfactory to the Purchaser.

(e) All regulatory approvals or filings, if any, on each Closing Date necessary
to consummate the transactions contemplated by this Agreement shall have been
made as of such Closing Date.

 

17



--------------------------------------------------------------------------------

  8. FEES AND EXPENSES

The Company shall bear its own costs, including attorney’s fees, incurred in the
negotiation of this Agreement and consummating of the transactions contemplated
herein and the corporate proceedings of the Company in contemplation hereof and
thereof. The Company shall be solely responsible for all fees payable to
Purchaser in connection with the transactions contemplated hereby.

 

  9. SURVIVAL

The agreements, covenants, representations and warranties of the Company and the
Purchaser shall survive the execution and delivery of this Agreement and the
delivery of the Securities hereunder for a period of two years from the date of
the Final Closing Date, except that:

(a) the Company’s representations and warranties regarding Taxes contained in
Section 3(q) of this Agreement shall survive as long as the Company remains
statutorily liable for any obligation referenced in Section 3(q), and

(b) the Company’s representations and warranties contained in Section 3(c) shall
survive until the Purchaser and any of its assignees are no longer holders of
any of the Securities purchased hereunder.

 

  10. INDEMNIFICATION

(a) Subject to Section 10(b), each of the Company and the Purchaser (each in
such capacity under this Section, the “Indemnifying Party”) agrees to indemnify
the other party and each officer, director, employee, agent, partner,
stockholder, member and affiliate of such other party (collectively, the
“Indemnified Parties”) for, and hold each Indemnified Party harmless from and
against: (i) any and all damages, losses, claims, diminution in value and other
liabilities of any and every kind, including, without limitation, judgments and
costs of settlement, and (ii) any and all reasonable out-of-pocket costs and
expenses of any and every kind, including, without limitation, reasonable fees
and disbursements of counsel for such Indemnified Parties (all of which expenses
periodically shall be reimbursed as incurred), in each case, arising out of or
suffered or incurred in connection with any of the following, whether or not
involving a third party claim: (A) any misrepresentation or any breach of any
warranty made by the Indemnifying Party herein or in any of the other Primary
Documents, (B) any breach or non-fulfillment of any covenant or agreement made
by the Indemnifying Party herein or in any of the other Primary Documents, or
(C) any claim relating to or arising out of a violation of applicable federal or
state securities laws by the Indemnifying Party in connection with the sale or
issuance of the Common Stock or the Warrants by the Indemnifying Party to the
Indemnified Party (collectively, the “Indemnified Liabilities”). To the extent
that the foregoing undertaking by the Indemnifying Party may be unenforceable
for any reason, the Indemnifying Party shall make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law.

 

18



--------------------------------------------------------------------------------

(b) Notwithstanding Section 10(a), no indemnification shall be payable in
respect of any Indemnified Liability (i) where the claiming Indemnified Party
prior to the First Closing Date had actual knowledge of or notice from
information set forth in the schedules hereto of facts that would clearly
evidence the existence or basis of such Indemnified Liability or (ii) where such
Indemnified Party entered into a settlement of an Indemnified Liability without
the prior written consent of the applicable Indemnifying Party and such
Indemnifying Party has not unreasonably withheld such written consent.

 

  11. NOTICES

Any notice required or permitted hereunder shall be given in writing (unless
otherwise specified herein) and shall be effective upon personal delivery, via
facsimile (upon receipt of confirmation of error-free transmission and mailing a
copy of such confirmation, postage prepaid by certified mail, return receipt
requested) or two business days following deposit of such notice with an
internationally recognized courier service, with postage prepaid and addressed
to each of the other parties thereunto entitled at the following addresses, or
at such other addresses as a party may designate by five days advance written
notice to each of the other parties hereto.

 

Company:    Broadband Multimedia Systems, Ltd.    c/o Ligent Photonics    2701
Dukane Drive    Suite 102    St. Charles, IL 60174    Attention: Myron Tan, CFO
   Telephone: 630-513-7226 Ext. 13    Facsimile: 630-513-9173 with a copy to:   
Carlton Fields P.A.    4000 International Place   

100 SE 2nd Street

Miami, FL 33131

   Attention: Seth P. Joseph    Telephone:    305-539-7265    Facsimile:   
305-530-0055 Purchaser:    Stanford International Bank Ltd.    No. 11 Pavilion
Drive    St. John’s, Antigua    West Indies    Attention: James M. Davis, Chief
Financial Officer    Telephone:    901-680-5260    Facsimile:    901-680-5265
with a copy to:    Akerman Senterfitt    One SE Third Ave., 25th Floor    Miami,
FL 33131    Attention: Carl D. Roston    Telephone    305-982-5628    Facsimile:
   305-374-5095

 

19



--------------------------------------------------------------------------------

  12. GOVERNING LAW; DISPUTE RESOLUTION

(a) Governing Law. This Agreement, and all transactions and agreements in
connection herewith, shall be governed by and construed in accordance with the
laws of the State of Florida without regard to principles of conflicts of laws.

(b) Dispute Resolution. Any controversy or claim arising out of or relating to
this Agreement, or the breach thereof shall be finally settled by arbitration
exclusively (i) administered by the International Centre for Dispute Resolution
(the “ICDR”) and (ii) under the International Dispute Resolution Procedures of
the ICDR (the “ICDR Rules”). Judgment on the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof. The
number of arbitrators shall be one (1), unless the parties subsequently agree in
writing that three (3) arbitrators shall be appointed to resolve such particular
dispute. The arbitrator(s) shall be appointed exclusively in accordance with the
ICDR Rules. The place of arbitration shall be Miami, Florida. The arbitration
proceedings shall be conducted in English. The parties waive, to the extent
permitted under applicable law, any right that they may have under any law
applicable to this Agreement or any party hereto to object to arbitration
hereunder on the basis that such an agreement was not entered into after a
dispute had arisen.

 

  13. MISCELLANEOUS

(a) Entire Agreement. This Agreement supersedes all prior agreements and
understandings among the parties hereto with respect to the subject matter
hereof. This Agreement, together with the other Primary Documents, including any
certificate, schedule, exhibit or other document delivered pursuant to their
terms, constitutes the entire agreement among the parties hereto with respect to
the subject matters hereof and thereof, and supersedes all prior agreements and
understandings, whether written or oral, among the parties with respect to such
subject matters.

(b) Amendments. This Agreement may not be amended except by an instrument in
writing signed by the party to be charged with enforcement.

(c) Waiver. No waiver of any provision of this Agreement shall be deemed a
waiver of any other provisions or shall a waiver of the performance of a
provision in one or more instances be deemed a waiver of future performance
thereof.

(d) Construction. This Agreement and each of the Primary Documents have been
entered into freely by each of the parties, following consultation with their
respective counsel, and shall be interpreted fairly in accordance with its
respective terms, without any construction in favor of or against either party.

(e) Binding Effect of Agreement. This Agreement, and any and all rights, duties
and obligations hereunder, shall not be assigned, transferred, delegated or
sublicensed by the Purchaser to any Person other than the Persons set forth on
Schedule A without the prior written consent of the Company. Any attempt by the
Purchaser without such permission to assign, transfer, delegate or

 

20



--------------------------------------------------------------------------------

sublicense any rights, duties or obligations that arise under this Agreement
shall be void. Subject to the foregoing and except as otherwise provided herein,
this Agreement shall inure to the benefit of, and be binding upon the successors
and assigns of each of the parties hereto, including any assignees of the
Purchaser as well as any transferees of the Common Stock and the Warrants.

(f) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement or the
validity or unenforceability of this Agreement in any other jurisdiction.

(g) Attorneys’ Fees. If any action should arise between the parties hereto to
enforce or interpret the provisions of this Agreement, the prevailing party in
such action shall be reimbursed for all reasonable expenses incurred in
connection with such action, including reasonable attorneys’ fees.

(h) Headings. The headings of this Agreement are for convenience of reference
only and shall not form part of, or affect the interpretation of this Agreement.

(i) Counterparts. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

(j) Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, Purchaser and the
Company will be entitled to specific performance under the Primary Documents.
The parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations described in the foregoing
sentence and hereby agree to waive in any action for specific performance of any
such obligation the defense that a remedy at law would be adequate.

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by each of the
undersigned as of the date first written above.

 

BROADBAND MULTIMEDIA SYSTEMS, LTD.

By:  

/s/ Wei-Ping Huang

Name:   Wei-Ping Huang Title:   Chief Executive Officer

STANFORD INTERNATIONAL BANK LTD.

By:  

/s/ James M. Davis

  James M. Davis   Chief Financial Officer

 

22



--------------------------------------------------------------------------------

EXECUTION COPY

SCHEDULE A

Warrant Distribution

Stanford International Bank, Ltd. and its Assigns

 

Name

  

Address

   Exercise Price: $.001    Exercise Price: $4.93 Stanford International Bank,
LTD.    No. 11 Pavilion Drive, St. John’s, Antigua, W.I.    516,699    814,031
Daniel T. Bogar    1016 Sanibel drive, Hollywood, FL 33019    116,300    183,200
William R. Fusselmann    141 Crandon Blvd. # 437, Key Biscayne, FL 33149   
116,300    183,200 Osvaldo Pi and Vivian Pi, Trustees, or their successors in
trust, under the Osvaldo and Vivian Pi living Trust, dated February 13, 2007,
and any amendments thereto    6405 SW 104 Street, Pinecrest, FL 33156    116,300
   183,200 Ronald M. Stein    6520 Allison Road, Miami Beach, FL 33021   
116,300    183,200 Charles M. Weiser    3571 N 31st Ave., Hollywood, FL 33021   
25,750    40,616 Tal Kimmel    325 South Biscayne Blvd., Apt. 3020, Miami, FL
33131    25,749    40,615



--------------------------------------------------------------------------------

EXHIBIT INDEX

 

EXHIBIT A   FORM OF WARRANT

 

24



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF WARRANT

 

A-1



--------------------------------------------------------------------------------

DISCLOSURE SCHEDULE 3(C)

The Company may issue stock options to employees under an employee stock option
plan (the Forefront BVI Employee Stock Option Plan).

The Transaction Documents.

 

B-1